Clifford F. Brown, J.,
concurring. I concur with all aspects of today’s decision, but I write separately to express my concern over the seven-day time period for responses to motions provided by Local Rule 11(C). Although I agree with the majority’s holding that the rule is not so unreasonable as to violate due process, I nevertheless disfavor a rule which provides so short a time for response. Often, the entire outcome of a case may hinge entirely on the response to a particular motion. I prefer a system which gives the parties at least ten days, if not fourteen, to formulate the best possible response. Allowing sufficient time for the best response may actually prevent judicial complications later in the case, and will certainly promote justice.
Wright, J., concurs in the foregoing concurring opinion.